DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016018638 to Munemitsu et al. (Munemitsu) in view of THZ3 & TDZ3 Dual Input Smart HART Temperature Transmitter, Moore Industries, 20017 (Moore).

	Regarding claim 1, Munemitsu discloses a thermal runaway detecting device for a battery system including a plurality of cells, comprising:
	a first measuring module for measuring temperature values of the plurality of cells via at least one temperature sensor (Munemitsu, e.g., Fig. 1 and paragraph 17, input/output device of cell management unit 20 for acquiring temperature values Tc of plurality of cells 4 via one or more temperature sensors 21 (thermal runaway detectors); also see paragraph 20);
	
	a controller for detecting a thermal runaway of the battery system by monitoring the temperature values S20, whether or not there is thermal runaway may be determined as thermal runaway when the temperature Tc of the battery cell 4 input from the temperature sensor 21 of the battery cell 4 is higher than a predetermined temperature T2 set in advance).

	Munemitsu discloses voltage sensors 22 (thermal runaway detectors) for detecting the voltage Vc of each battery cell 4 may be provided instead of the temperature Tc of the battery cell 4, and the voltage Vc detected by the voltage sensor 22 in at least one battery cell 4 may be used to determine a thermal runaway when there is a sudden large fluctuation (Munemitsu, e.g., Fig. 1; also see paragraph 20).  Accordingly, Munemitsu discloses that voltage sensors 22 (thermal runaway detectors) may be used in conjunction with cell management unit 20, as an alternative to temperature sensors 21, to acquire voltages Vc of each battery cell 4 and subsequently analyze the voltages to determine the occurrence of thermal runaway.  Munemitsu therefore discloses a second measuring module for measuring an output voltage value of the battery system in the form of input/output device of cell management unit 20 for acquiring voltages Vc of each battery cell 4, but Munemitsu is not relied upon as explicitly disclosing that the second measuring module for acquiring voltages Vc is used in conjunction with the first measuring module for acquiring temperatures Tc.  Munemitsu is not relied upon as explicitly disclosing that the CPU of cell management unit 20 is for determining validity of a temperature-based detection of thermal runaway by monitoring data received from the first measuring module, and that detecting a thermal runaway of the battery system is performed by selectively monitoring the temperature values or the output voltage value according to a result of the determining of validity of the temperature-based detection of thermal runaway.

	Moore discloses backup and fail-over protection functionality in a dual temperature sensor arrangement that allows either of the sensors or inputs to be designated as the primary measurement, with the secondary input acting as the backup sensor in case of a primary sensor failure (Moore, e.g., page 2).  In this way, in applications involving critical temperatures, the fail-over protection allows the secondary input of act as a back-up sensor when the primary sensor fails (Moore, e.g., page 2).  Moore discloses that sensor drift and corrosion checks may be performed, e.g., when sensor is drifting out of preset range or when the sensor resistance levels drastically change, which can be an early indication of sensor failure (Moore, e.g., page 3).  Moore discloses that by setting different default values for under range, over range and sensor failure, different failure modes can be distinguished when they occur (Moore, e.g., page 6).  Moore therefore discloses determining validity of a temperature-based detection of a critical process by monitoring data received from a first measuring module associated with a primary temperature sensor, and selectively monitoring the temperature values from either the first measuring module or a second measuring module associated with a secondary temperature sensor according to a result of the validity determination of the primary temperature sensor.  In other words, in Moore’s arrangement if temperature values measured using the primary temperature sensor are not valid, the secondary temperature sensor is used as a back-up.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Munemitsu to include a second measuring module for measuring an output voltage value of the battery system in the form of a second input/output device of cell management unit 20 for acquiring voltages Vc of each battery cell 4 from voltage sensors 22 (thermal runaway detectors), and such that the CPU of cell management unit 20 is for determining validity of a temperature-based detection of thermal runaway by monitoring data received from the first measuring module and for detecting a thermal runaway of the battery system by selectively monitoring the temperature values Tc or the output voltage value Vc according to a result of the determining of validity of the temperature-based detection of thermal runaway.  In this way, in a manner analogous to that disclosed by Moore, in the event that the data received from the first measuring module associated with the one or more temperature sensors 21 (thermal runaway detectors) is determined to be invalid, failover to a second measuring module associated with voltage sensors 22 (thermal runaway detectors) can be provided so that thermal runaway may continue to be determined.

	Regarding claim 2, Munemitsu in view of Moore as applied to claim 1 discloses wherein the controller determines the validity of the temperature-based detection of thermal runaway according to at least one of: a communication state between the first measuring module and the controller, whether a problem is generated in the first measuring module and the at least one temperature sensor, and validity of the data received from the first measuring module (see Munemitsu in view of Moore as applied to claim 1, CPU of cell management unit 20 determines the validity of the temperature-based detection of thermal runaway according to at least validity of the data received from the first measuring module, e.g., when sensor is drifting out of preset range or when the sensor resistance levels drastically change, which can be an early indication of sensor failure, or when under range, over range and/or sensor failure occurs).

	Regarding claim 9, Munemitsu in view of Moore as applied to claims 1-2 discloses wherein: the controller diagnoses the validity of the data received from the first measuring module, and when the data received from the first measuring module is determined to be invalid by the controller, the controller monitors the output voltage value to detect the thermal runaway of the battery system (see Munemitsu in view of Moore as applied to claims 1-2, in this way, in a manner analogous to that disclosed by Moore, in the event that the data received from the first measuring module associated with the one or more temperature sensors 21 (thermal runaway detectors) is determined to be invalid, failover to a second measuring module associated with voltage sensors 22 (thermal runaway detectors) can be provided so that thermal runaway may continue to be determined).

	Regarding claim 10, Munemitsu in view of Moore as applied to claims 1-2 discloses wherein, when the temperature-based detection of thermal runaway is determined to be valid, the controller monitors the temperature values to detect the thermal runaway of the battery system (see Munemitsu in view of Moore as applied to claims 1-2, in this way, in a manner analogous to that disclosed by Moore, in the event that the data received from the first measuring module associated with the one or more temperature sensors 21 (thermal runaway detectors) is determined to be invalid, failover to a second measuring module associated with voltage sensors 22 (thermal runaway detectors) can be provided so that thermal runaway may continue to be determined; data received from the first measuring module associated with the one or more temperature sensors 21 (thermal runaway detectors) will continue to be used for determining thermal runaway so long as the data is not invalid, i.e., failover to back-up sensor is not necessary).

	Regarding claim 11, Munemitsu in view of Moore as applied to claim 1 discloses wherein the first measuring module and the second measuring module communicate with the controller through separate communication lines (see Munemitsu in view of Moore as applied to claim 1, modification of Munemitsu to include a second measuring module for measuring an output voltage value of the battery system in the form of a second input/output device of cell management unit 20 for acquiring voltages Vc of each battery cell 4 from voltage sensors 22 (thermal runaway detectors); it is at least implicit that each input/output device in Munemitsu as modified will communication directly to CPU of cell management unit 20).

	Regarding claim 12, Munemitsu in view of Moore as applied to claim 1 discloses a battery system, comprising: a plurality of battery cells; and a thermal runaway detecting device as claimed in claim 1 (see Munemitsu in view of Moore as applied to claim 1).

	Claim 13 recites a thermal runaway detecting method of a battery system including a plurality of cells, the method comprising:
	determining validity of temperature-based detection of thermal runaway by monitoring data received from a first measuring module for measuring temperature values of the plurality of cells through at least one temperature sensor; and
	detecting a thermal runaway of the battery system by selectively monitoring the temperature values measured by the first measuring module or an output voltage value of the battery system measured by a second measuring module according to a result of the determining of validity of the temperature-based detection of thermal runaway,
and is rejected under 35 U.S.C. 103 as unpatentable over Munemitsu in view of Moore for reasons identical to those set forth above in connection with claim 1.

	Claim 14 recites wherein the detecting includes: when the temperature-based detection of thermal runaway is determined to be invalid, detecting the thermal runaway of the battery system by monitoring the output voltage value and is rejected under 35 U.S.C. 103 as unpatentable over Munemitsu in view of Moore for reasons identical to those set forth above in connection with claims 1-2 and 9.

	Claim 19 recites wherein the determining includes: determining validity of data received from the first measuring module, and when the data received from the first measuring module is determined to be invalid, determining that the temperature-based detection of thermal runaway is invalid and is rejected under 35 U.S.C. 103 as unpatentable over Munemitsu in view of Moore for reasons identical to those set forth above in connection with claims 1-2 and 9, recognizing in the combination of Munemitsu in view of Moore that failover to a second measuring module associated with voltage sensors 22 (thermal runaway detectors) so that thermal runaway may continue to be determined is in of itself a determination that the temperature-based detection of thermal runaway is invalid.

	Claim 20 recites wherein the detecting includes: when the temperature-based detection of thermal runaway is determined to be valid, detecting the thermal runaway of the battery system by monitoring the temperature values and is rejected under 35 U.S.C. 103 as unpatentable over Munemitsu in view of Moore for reasons identical to those set forth above in connection with claims 1-2 and 10, recognizing that data received from the first measuring module associated with the one or more temperature sensors 21 (thermal runaway detectors) will continue to be used for determining thermal runaway so long as the data is not invalid, i.e., failover to back-up sensor is not necessary).

Claims 3-5, 7-8, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Munemitsu in view of Moore, and further in view of ISL78600 Multi-Cell Li-Ion Battery Manager, 2018 (ISL78600).

	Regarding claim 3, Munemitsu in view of Moore as applied to claim 2 is not relied upon as explicitly disclosing wherein: the controller diagnoses the communication state between the first measuring module and the controller, and when the communication state between the first measuring module and the controller is a disability state, the controller monitors the output voltage value to detect the thermal runaway of the battery system.  ISL78600 discloses an arrangement including a controller (e.g., host microcontroller) in communication with a measuring module in the form ISL78600 battery manager (ISL78600, page 1), with the ISL78600 battery manager configured to measure temperature (ISL78600, page 7).  ISL78600 discloses that the controller is configured to diagnose the communication state between the ISL78600 battery manager and the controller, and determine when the communication state between the ISL78600 battery manager and the controller is a disability state (ISL78600, page 77, Communication Failure).  One of ordinary skill in the art would appreciate that when the communication state is a disability state, the controller is unable to receive data from the ISL78600 battery manager.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Munemitsu in view of Moore such that the CPU of cell management unit 20 diagnoses the communication state between the first measuring module and the CPU of cell management unit 20, and when the communication state between the first measuring module and the CPU of cell management unit 20 is a disability state, the CPU of cell management unit 20 monitors the output voltage value to detect the thermal runaway of the battery system.  In this way, when it is determined that a communication failure exists between the first measuring module and the CPU of cell management unit 20 such that the temperature values Tc cannot be obtained to determine thermal runaway, failover to a second measuring module associated with voltage sensors 22 (thermal runaway detectors) can be provided so that thermal runaway can still be determined.

	Claim 4 recites wherein: the controller diagnoses whether the problem is generated in the first measuring module and the at least one temperature sensor, and when the problem is generated in the first measuring module or the at least one temperature sensor, the controller monitors the output voltage value to detect the thermal runaway of the battery system and is rejected under 35 U.S.C. 103 as being unpatentable over Munemitsu in view of Moore and ISL78600 for reasons identical to those discussed above in connection with claim 3, noting that in Munemitsu in view of Moore and ISL78600 as applied to claim 3 the CPU of cell management unit 20 will diagnose whether the problem is generated in the first measuring module (as in claim 3) and the at least one temperature sensor (as in claim 1).

	Regarding claim 5, Munemitsu in view of Moore and ISL78600 is not relied upon as explicitly disclosing wherein the first measuring module further performs a diagnosis function for diagnosing whether a problem is generated with performance of the first measuring module and the at least one temperature sensor, and transmits a result data of the diagnosis function to the controller.  ISL78600 discloses that the measuring module in the form of the ISL78600 battery manager performs a diagnosis function for diagnosing whether a problem is generated with performance of the first measuring module (ISL78600, page 77, Communication Failure) and at least one temperature sensor (ISL78600, page 32, External Inputs, inputs above 15/16 of full scale are registered as open inputs), the results of which are sent to the controller.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Munemitsu in view of Moore and ISL78600 such that the first measuring module further performs a diagnosis function for diagnosing whether a problem is generated with performance of the first measuring module and the at least one temperature sensor, and transmits a result data of the diagnosis function to the CPU of cell management unit 20.  In this way, in the manner disclosed by ISL78600, communication problems of the first measuring module and/or temperature sensor faults can be identified and notified to the CPU of cell management unit 20 so that, in the manner disclosed by  Munemitsu in view of Moore, failover to a second measuring module associated with voltage sensors 22 (thermal runaway detectors) can be provided so that thermal runaway may continue to be determined.

	Regarding claim 7, Munemitsu in view of Moore and ISL78600 discloses wherein the first measuring module diagnoses whether a problem is generated in the at least one temperature sensor by monitoring at least one of the temperature values acquired from the at least one temperature sensor (see Munemitsu in view of Moore and ISL78600 as applied to claim 5, e.g., ISL78600, page 32, External Inputs, inputs above 15/16 of full scale are registered as open inputs).

	Regarding claim 8, Munemitsu in view of Moore and ISL78600 discloses wherein the first measuring module diagnoses whether a communication problem with the controller is generated by monitoring data transmitted to or received from the controller (see Munemitsu in view of Moore and ISL78600 as applied to claim 5, e.g., ISL78600, page 77, Communication Failure).

	Claim 15 recites wherein the determining includes: when a communication state between the first measuring module and a controller is a disability state, determining detection of the thermal runaway of the battery system based on the output voltage value and is rejected under 35 U.S.C. 103 as unpatentable over Munemitsu in view of Moore and ISL78600 for reasons identical to those set forth above in connection with claim 3.

	Claim 16 recites wherein the determining includes: diagnosing the first measuring module and the at least one temperature sensor using the first measuring module; and when a problem is generated in the first measuring module or the at least one temperature sensor, determining that the temperature-based detection of thermal runaway is invalid and is rejected under 35 U.S.C. 103 as unpatentable over Munemitsu in view of Moore and ISL78600 for reasons identical to those set forth above in connection with claim 5.

	Claim 18 recites wherein the diagnosing includes: diagnosing whether a problem is generated in the at least one temperature sensor by monitoring at least one of the temperature values acquired from the at least one temperature sensor and is rejected under 35 U.S.C. 103 as unpatentable over Munemitsu in view of Moore and ISL78600 for reasons identical to those set forth above in connection with claim 7.

Allowable Subject Matter
Claim 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2016/0372801 to Clemente et al. relates to  secondary battery housing and control electronics.
	US 2011/0210703 to Souza et al. relates to use of a plurality of PTC devices and an additional temperature sensor to provide safety and optimization features in a multi-cell battery system
	DE102011075361A1 to Leuthner relates to a method for monitoring the temperature of a battery cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863